Bimmons, Chief Justice.
Hnder the facts disclosed by the record, we think the court erred in granting a nonsuit. The ease turns largely upon whether the owners of the property, in 1867, submitted to arbitration their dispute concerning the lot and easement in question, and upon what were the terms of the award, and whether Sloan was a party thereto. On- these points the evidence, it is true, was *754not very definite, but there was enough to require the submission of the ease to the jury. If the parties submitted the matter to arbitration, and there was an award that the Gammons were not to extend the building which they had commenced to erect, over the whole thirty feet called for in their deed, but should only cover twenty-six feet on Broad street, and that Sloan should have only a life-estate in the easement of the four feet in dispute, and this was agreed to and acted upon by the parties, they would be bound thereby, although the award was not of record and had not been made the judgment of the superior court; and the persons holding under Sloan would be as much bound by it as he was. There was evidence showing that there was such an award, and that the Gammons did act upon it, and erected their building upon twenty-six feet when their deed gave them thirty feet. The evidence also tends to show that Sloan was a party to the arbitration and was present and participated in the hearing before the arbitrators. The credibility of the witnesses and their recollection of transactions which occurred more than a quarter of a century ago were matters to be passed upon by the jury, and not by the court. Judgment reversed.